Per Curiam.
This is an appeal from a dissolution of marriage decree. Petitioner, who filed this action, originally sought a legal separation and was permitted at trial to ask for a dissolution of marriage instead. Petitioner appeals from the decree of the District Court, attacking the division of property. We affirm the decree of the District Court.
The parties were married on June 7, 1974, and the action was filed on May 10, 1976. The marriage was the second for the respondent, 51, and the third for the petitioner, 53. Both parties have children from their previous marriages.
Petitioner brought into the marriage a four-plex apartment building in Omaha, Nebraska, some household furniture and appliances, a mink coat, and a 1965 Corvair. The apartment building was purchased by petitioner in 1970 for $36,000. Petitioner testified that it was worth $40,000 at the time of trial and was insured for $55,000. Petitioner testified that when she and respondent were married she worked at Brandéis, earning $98 per week net. She stated that she is no longer able to work because of arthritis and that she is on medication.
*540Respondent brought into the marriage his credit union balance of $9,834.93, some furniture, and a 1969 Oldsmobile. Respondent testified that he is employed by Mutual of Omaha and that his gross income for 1976 was $19,799. Respondent pays $150 per month child support for a 14-year-old daughter and has deducted from his paycheck $180 each month for house payments on a house owned previous to this marriage.
Subsequent to their marriage, respondent used approximately $6,000 of his credit union balance to purchase a home at 611 Washington Street, in Bellevue, Nebraska, for the parties. This house cost $29,500 plus $600 for legal fees. Additional expenses were $892.60 for some adjoining lots. The house was titled in petitioner and respondent’s joint names. At the time of the trial the balance of the mortgage on the 611 Washington Street home was approximately $22,000 or $23,000, monthly mortgage payments being $231. Respondent estimated the current value of the house to be in the $30,000’s. Petitioner testified that she put $5,000 into the house at 611 Washington Street. During the course of the marriage the 1965 Corvair was sold and a 1971 Volkswagen was purchased.
The District Court awarded petitioner: (1) Her apartment building, (2) a bank account in the Bank of Bellevue, (3) all the household furnishings and personal property which she brought into the marriage, (4) the 1971 Volkswagen, and (5) $5,000 payable in cash for her investments in the 611 Washington Street home. Respondent was awarded: (1) The residence at 611 Washington Street, (2) all his personal property, (3) the 1969 Oldsmobile, (4) the adjoining lots, and (5) his credit union balance.
“On review this court will not disturb a division of property made by the trial court unless it is patently unfair.” Theye v. Theye, ante p. 206, 263 N. W. 2d 92. We find nothing patently unfair in the division of property made by the District Court.
*541The decree of the District Court is correct and is affirmed.
Affirmed.